Citation Nr: 0333206	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  That rating decision indicated that there had 
been two claims made by the veteran: entitlement to service 
connection for a head injury and entitlement to service 
connection for an eyesight condition.  However, at a March 
2003 local hearing, the veteran clarified that he was 
essentially seeking service connection for glaucoma, which he 
claimed to be the residual of a head injury he incurred as a 
result of an in-service fall.  

In a July 2003 supplemental statement of the case (SSOC), the 
RO altered the issue on appeal as being one of entitlement to 
service connection for head injury with residuals of glaucoma 
(claimed as eyesight condition).  For the sake of simplicity 
and to remain consistent with the essential nature of the 
veteran's claim, the Board has recharacterized the issue on 
appeal as being entitlement to service connection for 
residuals of a head injury, to include glaucoma.   

REMAND

During a March 2003 RO hearing, the veteran testified that a 
private physician [Dr. J] had treated him for glaucoma 
beginning in 1997.  At the hearing, the Decision Review 
Officer said that he would attempt to obtain these records.  
However, these private treatment records are not associated 
with the claims file, and should be sought.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, as additional development is necessary in this 
case, the RO must take this opportunity to inform the veteran 
that notwithstanding any information previously provided 
(including that contained in a June 2002 letter), he has a 
full year to respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  With any needed assistance from the 
veteran, the RO should obtain records 
relating to treatment for glaucoma by Dr. 
J. (as referenced by the veteran during 
his March 2003 RO hearing).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should readjudicate the issue 
in appellate status.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


